UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2322


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

             Petitioner.


    On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-3; 6:17-cv-00805-JMC)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his motion for reconsideration of the district court’s order

denying relief on Miller’s 28 U.S.C. § 2255 (2012) motion. He seeks an order from this

court directing the district court to act. We find the present record does not reveal undue

delay in the district court. Accordingly, we grant leave to proceed in forma pauperis and

deny the mandamus petition. We also deny Miller’s motion to answer a jurisdictional

question. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2